Citation Nr: 1041390	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  03-12 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a right foot disorder.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1980 to June 1982.

This matter originally came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The Board previously remanded the claim in March 2004, and then 
denied the claim in July 2005 decision.  The Veteran then timely 
appealed this decision to the United States Court of Appeals for 
Veterans Claims (Court).  The Court issued an order in July 2006 
providing a joint motion for remand of the parties to vacate the 
Board's decision and remand the matter for compliance with the 
instructions in the joint motion for remand.  Upon remand from 
the Court, the Board remanded the case in February 2007 and June 
2008 for further evidentiary development.

In June 2009, the Board issued a decision that again denied the 
claim.  The Veteran appealed the decision to the Court, which 
issued an order in August 2010 granting a joint motion of the 
parties to vacate the June 2009 Board decision and remand the 
case back to the Board for further development and adjudication.  
The appeal is presently before the Board for action consistent 
with the instructions contained in the joint motion. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Court's August 2010 order remanded the Veteran's claim for 
action in compliance with the instructions in the joint motion 
for remand.  Pursuant to the joint motion, remand is necessary 
because the Board relied on a VA examination that did not comply 
with a prior Board remand requesting an opinion as to whether it 
was at least as likely as not that the Veteran has a right foot 
disorder related to or that had its onset during service.  The 
parties agreed that the VA examination was inadequate because the 
VA examiner did not provide the requested opinion.  Plus, the VA 
examiner indicated that there were outstanding records necessary 
to render an opinion, which raised the issue of whether VA met 
its duty to assist under Jones v. Shinseki, 23 Vet. App. 382, 
(2010).  Thus, in the joint motion, the parties agreed that the 
Board's decision must be vacated and remanded.  

Upon review, the Board finds that the additional efforts are 
needed to attempt to secure any outstanding service treatment 
records.  In this regard, the Board points out that the Veteran's 
May 1982 discharge examination indicates that he had history of 
right foot fracture "resolved."  The STR also contains a copy 
of an August 1980 right foot X-ray showing no fracture seen.  
Based on this evidence, the VA examiner, in an August 2008 
addendum, indicated that the treatment records relating to the 
August 1980 X-ray were necessary.  Accordingly, the RO should 
attempt to obtain these treatment records.  

For these reasons, the case is REMANDED for the following action:

1. After completing any initial development 
deemed warranted based upon a review of the 
entire record, to include associating any 
pertinent outstanding records with the claims 
folder, the RO should contact the appropriate 
service department and/or records 
custodian(s), to include the National 
Personnel Records Center, with a request for 
copies of any outstanding service treatment 
records to specifically include examination 
reports relating to an August 1980 X-ray.  

The RO must make as many attempts as 
necessary to obtain the records and all 
attempts to procure the identified records 
must be documented in the claims file.  All 
records obtained must be associated with the 
claims file.  If the records cannot be 
obtained, the RO should issue a Formal 
Finding on the Unavailability of Records 
Memorandum detailing (a) the actions taken to 
obtain the required information; (b) that all 
procedures have been followed; (c) all 
efforts that have been made to obtain 
records; (d) that all efforts to obtain the 
necessary information have been exhausted; 
(e) that further efforts would be futile; and 
(f) that the records are unavailable.  Also, 
the Veteran is to be notified of any 
unsuccessful efforts, in order to allow him 
the opportunity to obtain and submit those 
records for VA review.

2.  After completing the above requested 
development, the RO should undertake any 
further development warranted by the record.  
Then, the RO should schedule the Veteran for 
a VA examination.  The claims folder must be 
made available and reviewed by the examiner.  
The examiner should review the pertinent 
evidence, including the Veteran's lay 
assertions, and also undertake any indicated 
studies.  Based on the record review and 
examination results, the examiner should 
provide a current diagnosis and specifically 
indicate whether it is at least as likely 
as not that the Veteran has a right foot 
disorder that was incurred during his 
service, or is otherwise etiologically 
related to his active service.  

The examiner must address all pertinent 
service treatment records, including the 
service separation examination showing a 
history of right foot fracture resolved.  The 
examiner should also discuss the Veteran's 
own assertions regarding the onset and 
continuity of his symptomatology.  The 
examiner should prepare a printed 
(typewritten) report setting forth all 
examination findings, along with a complete 
rationale for all opinions and conclusions 
reached.  It is imperative that the examiner 
offer a detailed analysis for all conclusions 
and opinions reached supported by specific 
references to the Veteran's claims file, 
including the in-service and post-service 
medical records, and the Veteran's lay 
assertions.  

3.  After completing the requested actions, 
and any additional development warranted by 
the record, readjudicate the appeal in light 
of all pertinent evidence and legal authority 
and addressing all relevant theories of 
entitlement.  If any benefit sought on appeal 
remains denied, the RO should furnish to the 
Veteran and his representative, if any, an 
appropriate Supplemental Statement of the 
Case (SSOC) that includes clear reasons and 
bases for all determinations, and affords the 
appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

